Citation Nr: 9919329	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-13 808	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1968.  The appeal arises from a February 1997 rating 
decision which denied service connection for a skin disorder. 


REMAND

The veteran contends that he incurred a skin disorder in 
service for which he received treatment in service, and which 
persisted post service up to the present time.  He therefore 
contends that he is entitled to service connection for a skin 
disorder. 

The Board notes that, during the pendency of this appeal, the 
RO, in a February 1999 Supplemental Statement of the Case 
(SSOC), considered and denied a claim for service connection 
for a skin disorder as due to herbicide agent exposure, 
without the veteran or his representative having raised such 
claim.  In response, in a May 1999 VA Form 646 and in written 
argument dated in June 1999, the veteran's representative 
addressed the issue of entitlement to service connection for 
a skin disorder due to herbicide agent exposure.  

The Board finds that the issue of service connection due to 
herbicide agent exposure is inextricably intertwined with the 
claim for service connection on a direct service-incurrence 
basis, in that separately adjudicating those two bases for 
entitlement to service connection for a skin disorder would 
amount to piecemeal adjudication.  The U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1999) (hereinafter, the "Court") has 
held that a claim which is inextricably-intertwined with 
another claim which remains undecided and pending before the 
VA must be adjudicated prior to a final order on the pending 
claim, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski,       1 Vet. App. 180, 183 (1991).  An adverse 
finding by the Board on matters not considered by the RO 
based on statutes, regulations or analyses raise an issue 
concerning whether the appellant's procedural rights to 
notice, to a hearing, and to submit evidence have been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the RO has issued an SSOC on the issue of 
entitlement to service connection for a skin disorder as due 
to herbicide agent exposure, the Board finds that the veteran 
and his representative have not been afforded adequate 
opportunity to present evidence or argument in support of 
that additional basis for denying service connection.  As 
such, were the Board to consider the veteran's claim in its 
present stage of development, the veteran's procedural rights 
might be abridged.  Accordingly, the Board finds that this 
case should be REMANDED to the RO for the following 
additional development: 

1. The RO should contact the veteran and 
request him to identify all sources of 
VA and private medical treatment 
received for his skin disorder since 
November 1996.  He should be requested 
to submit copies of any additional 
private medical records, or sign and 
submit forms authorizing the VA to 
obtain such records.  Copies of all 
medical records he identifies, and not 
currently of record, should then be 
obtained by the RO, and those records, 
together with any submitted medical 
records, should be associated with the 
claims folder.

2. The veteran and his representative 
should be offered the opportunity to 
present evidence or argument in 
support of the claims for service 
connection for a skin disorder, 
including due to herbicide agent 
exposure.  They should be offered the 
opportunity to address the veteran's 
claims at an additional personal 
hearing either before an RO hearing 
officer or before a Member of the 
Board, if the veteran so desires. 

3. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a skin disorder, 
including due to herbicide agent 
exposure.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
an SSOC which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision.  They should be 
afforded the applicable time to 
respond.

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


